DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US 2014/0198794 A1), hereinafter referred to as D1, in view of Van der Merwe et al. (US 2008/0062891 A1), hereinafter referred to as D2.
Regarding claims 1, 6, 7, and 12, D1 discloses connecting multiple customer sites over a wide area network using an overlay network, which comprises:
receiving, at a first network device, a plurality of routing information from a plurality of edge devices of a telecommunications network, each of the plurality of routing information comprising a local preferred route for a corresponding edge device (Referring to Figures 2-4, establishing a BGP session with route reflector (RR) 211 (first network device) with customer edge (CE) routers (plurality of edge devices), comprising receiving routing information.  See paragraphs 0021-0024.  The CE router transmits local information to the route reflector(s) for reaching that CE router and reaching that CE router's underlying local sub-net.  See paragraphs 0039-0041.);
generating a plurality of virtual routing tables, each of the plurality of virtual routing tables associated with a corresponding edge device of the plurality of edge devices and comprising the local preferred route for the corresponding edge device; and transmitting, via a border gateway protocol session and to the corresponding edge device associated with the first routing table, the local first routing table (Referring to Figures 2-4, the CE router populates one or more routing and/or forwarding structures (e.g., Routing Information Base (RIB), Forwarding Information Base (FIB), etc.) (which are stored, per claim 7) (virtual routing tables associated with an edge devices) with the received reachability information (transmitting, via BGP session and to the corresponding edge device associated with the routing table, the local first routing table) about each remote site including the transport address(es) to reach each remote peer and their corresponding sub-networks, and the preferred tunnel type and information (comprising the local preferred route for the corresponding edge device). The routing and/or forwarding structures are populated such that upon receipt of a packet destined for a device in another site of the customer, the CE router looks up the destination and determines that it is reachable behind another CE router in the network and encapsulates the packet it receives from the device within a GRE or IP-In-IP packet and transmits it towards the destination CE.  See paragraphs 0038-0042)
D1 does not disclose updating, by the first network device, a first routing table of the plurality of virtual routing tables with an updated local preferred route different than an initial local preferred route of the first routing table.
D2 teaches allowing the customer to dictate the egress selection for traffic from different sites, thus allowing the default behavior to be overridden if desired. IRSCP 3100 can provide routing services to the customer by increasing the preference (e.g., by assigning a higher local preference value) of VPN routes received from PE.sub.5 when the routes are sent to PE.sub.2. Certain exemplary embodiments can be adapted to put controls associated with load balancing directly in the hands of customers through an appropriate interface, e.g., a Web portal, to IRSCP 3100.  See paragraph 0036-0038.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the updating of local routing preferences based upon customer input of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve customer service by permitting customers to selective chose specific routes for improved system throughput.

Regarding claims 2 and 8, D1 does not disclose wherein the local preferred route of a second routing table comprises a first local preferred routing parameter value larger than a local preferred routing parameter value of the initial local preferred route.
D2 teaches allowing the customer to dictate the egress selection for traffic from different sites, thus allowing the default behavior (initial local preferred route) to be overridden if desired. IRSCP 3100 can provide routing services to the customer by increasing the preference (e.g., by assigning a higher local preference value (a first local preferred routing parameter value larger)) of VPN routes received from PE.sub.5 when the routes are sent to PE.sub.2. Certain exemplary embodiments can be adapted to put controls associated with load balancing directly in the hands of customers through an appropriate interface, e.g., a Web portal (user interface associated with the first network), to IRSCP 3100.  See paragraph 0036-0038.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the updating of local routing preferences based upon customer input of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve customer service by permitting customers to selective chose specific routes for improved system throughput.

Regarding claims 3, 9, 11, and 14, the primary reference further teaches wherein a subset of the plurality of edge devices are associated with a metro of the telecommunications network, the subset of the plurality of edge devices receiving the initial local preferred route from a route reflector device/wherein a second edge device of the plurality of edge devices is associated with a second metro of the telecommunications network, the second routing table of the plurality of routing tables associated with the second edge device (Referring to Figures 2-4, WAN comprising edge devices in a telecommunication network, equivalent to a metro network comprising a plurality of edge devices receiving local preferred routes from a route reflector device comprising first and second edge devices associated with the network (multiple routing tables equivalent to second metro network with plurality of routing tables associated with the second edge devices).  See paragraphs 0020-0022 and 0038-0042.)

Regarding claims 4 and 10, D1 does not disclose wherein the corresponding edge device and transmitting the updated local first routing table configures the corresponding edge device associated with the first routing table with a local preferred route different than a local preferred route of the remaining edge devices of the subset of the plurality of edge devices of the metro.
D2 teaches allowing the customer to dictate the egress selection for traffic from different sites, thus allowing the default behavior to be overridden if desired. IRSCP 3100 can provide routing services to the customer by increasing the preference (e.g., by assigning a higher local preference value (configures the corresponding edge device associated with the first routing table with a local preferred route different than a local preferred route of the remaining edge devices of the subset of the plurality of edge devices of the metro)) of VPN routes received from PE.sub.5 when the routes are sent to PE.sub.2. Certain exemplary embodiments can be adapted to put controls associated with load balancing directly in the hands of customers through an appropriate interface, e.g., a Web portal (user interface associated with the first network), to IRSCP 3100.  See paragraph 0036-0038.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the updating of local routing preferences based upon customer input of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve customer service by permitting customers to selective chose specific routes for improved system throughput.

Regarding claim 5, D1 does not disclose receiving, via a user interface and at the first network device, a routing policy parameter, wherein updating the first routing table is based on the routing policy parameter.
D2 teaches allowing the customer to dictate the egress selection for traffic from different sites, thus allowing the default behavior to be overridden if desired. IRSCP 3100 can provide routing services to the customer by increasing the preference (e.g., by assigning a higher local preference value) of VPN routes received from PE.sub.5 when the routes are sent to PE.sub.2. Certain exemplary embodiments can be adapted to put controls associated with load balancing directly in the hands of customers through an appropriate interface, e.g., a Web portal (user interface associated with the first network), to IRSCP 3100.  See paragraph 0036-0038.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the updating of local routing preferences based upon customer input of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve customer service by permitting customers to selective chose specific routes for improved system throughput.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11201813 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Application Claim
Patent Claim
1. A method for operating a telecommunications network, the method comprising: receiving, at a first network device, a plurality of routing information from a plurality of edge devices of a telecommunications network, each of the plurality of routing information comprising a local preferred route for a corresponding edge device; generating a plurality of virtual routing tables, each of the plurality of virtual routing tables associated with a corresponding edge device of the plurality of edge devices and comprising the local preferred route for the corresponding edge device; updating, by the first network device, a first routing table of the plurality of virtual routing tables with an updated local preferred route different than an initial local preferred route of the first routing table; and transmitting, via a border gateway protocol session and to the corresponding edge device associated with the first routing table, the updated local first routing table.








2. The method of claim 1 wherein the local preferred route of a second routing table comprises a first local preferred routing parameter value larger than a local preferred routing parameter value of the initial local preferred route.

3. The method of claim 1 wherein a subset of the plurality of edge devices are associated with a metro of the telecommunications network, the subset of the plurality of edge devices receiving the initial local preferred route from a route reflector device.

4. The method of claim 3 wherein the subset of the plurality of edge devices comprises the corresponding edge device and transmitting the updated local first routing table configures the corresponding edge device associated with the first routing table with a local preferred route different than a local preferred route of the remaining edge devices of the subset of the plurality of edge devices of the metro.

5. The method of claim 1 further comprising: receiving, via a user interface and at the first network device, a routing policy parameter, wherein updating the first routing table is based on the routing policy parameter.

6. An apparatus comprising: a processing device; a communication port receiving a plurality of routing information from a plurality of edge devices of a telecommunications network, each of the plurality of routing information comprising a local preferred route for a corresponding edge device; and a non-transitory computer-readable medium encoded with instructions, when executed by the processing device, cause the processing device to perform the operations of: generating a plurality of virtual routing tables, each of the plurality of virtual routing tables associated with a corresponding edge device of the plurality of edge devices and comprising the local preferred route for the corresponding edge device; updating a first routing table of the plurality of virtual routing tables with an updated local preferred route different than an initial local preferred route of the first routing table; and transmitting, via a border gateway protocol session and to the corresponding edge device associated with the first routing table, the updated local first routing table.






7. The apparatus of claim 6, further comprising: a storage device in communication with the processing device, the instructions further causing the processing device to perform the operation of: storing the plurality of virtual routing tables in the storage device.

8. The apparatus of claim 6 wherein the local preferred route of a second routing table comprises a first local preferred routing parameter value larger than a local preferred routing parameter value of the initial local preferred route.

9. The apparatus of claim 8 wherein a subset of the plurality of edge devices are associated with a metro of the telecommunications network, the subset of the plurality of edge devices receiving the initial local preferred route from a route reflector device.

10. The apparatus of claim 9 wherein the subset of the plurality of edge devices comprises the corresponding edge device and transmitting the updated local first routing table configures the corresponding edge device associated with the first routing table with a local preferred route different than a local preferred route of the remaining edge devices of the subset of the plurality of edge devices of the metro.

11. The apparatus of claim 10 wherein a second edge device of the plurality of edge devices is associated with a second metro of the telecommunications network, the second routing table of the plurality of routing tables associated with the second edge device.

12. A telecommunications network comprises: a plurality of network devices; and a traffic controller comprising: a processing device; a communication port receiving a plurality of routing information from the plurality of network devices, each of the plurality of routing information comprising a local preferred route for a corresponding network device; and a non-transitory computer-readable medium encoded with instructions, when executed by the processing device, cause the processing device to perform the operations of: generating a plurality of virtual routing tables, each of the plurality of virtual routing tables associated with a corresponding network device of the plurality of network devices and comprising the local preferred route for the corresponding network device; updating a first routing table of the plurality of virtual routing tables with an updated local preferred route different than an initial local preferred route of the first routing table; and transmitting, via a border gateway protocol session and to the corresponding network device associated with the first routing table, the updated local first routing table.






13. The telecommunications network of claim 12 wherein the local preferred route of a second routing table comprises a first local preferred routing parameter value larger than a local preferred routing parameter value of the initial local preferred route.

14. The telecommunications network of claim 12 further comprising: a route reflector device providing the initial local preferred route to a subset of the plurality of network devices associated with a metro of the telecommunications network.
1. A method for operating a telecommunications network, the method comprising: receiving, at a first network device, a plurality of routing information from a plurality of edge devices of a telecommunications network, each of the plurality of routing information comprising a local preferred route for a corresponding edge device; generating a plurality of virtual routing tables, each of the plurality of virtual routing tables associated with a corresponding edge device of the plurality of edge devices and comprising the local preferred route for the corresponding edge device; updating, by the first network device, a first routing table of the plurality of virtual routing tables with an updated local preferred route different than an initial local preferred route of the first routing table; and transmitting, via a border gateway protocol session and to the corresponding edge device associated with the first routing table, the updated local first routing table, wherein the updated local preferred route is received via a user interface associated with the first network device, and updating the first routing table with the updated local preferred route comprises transmitting a local preferred route of a second routing table of the plurality of routing tables to the first routing table.

2. The method of claim 1 wherein the local preferred route of the second routing table comprises a first local preferred routing parameter value larger than a local preferred routing parameter value of the initial local preferred route.

3. The method of claim 1 wherein a subset of the plurality of edge devices are associated with a metro of the telecommunications network, the subset of the plurality of edge devices receiving the initial local preferred route from a route reflector device.

4. The method of claim 3 wherein the subset of the plurality of edge devices comprises the corresponding edge device and transmitting the updated local first routing table configures the corresponding edge device associated with the first routing table with a local preferred route different than a local preferred route of the remaining edge devices of the subset of the plurality of edge devices of the metro.

5. The method of claim 1 further comprising: receiving, via a user interface and at the first network device, a routing policy parameter, wherein updating the first routing table is based on the routing policy parameter.

6. An apparatus comprising: a processing device; a communication port receiving a plurality of routing information from a plurality of edge devices of a telecommunications network, each of the plurality of routing information comprising a local preferred route for a corresponding edge device; and a non-transitory computer-readable medium encoded with instructions, when executed by the processing device, cause the processing device to perform the operations of: generating a plurality of virtual routing tables, each of the plurality of virtual routing tables associated with a corresponding edge device of the plurality of edge devices and comprising the local preferred route for the corresponding edge device; updating a first routing table of the plurality of virtual routing tables with an updated local preferred route different than an initial local preferred route of the first routing table; transmitting, via a border gateway protocol session and to the corresponding edge device associated with the first routing table, the updated local first routing table; receiving the updated local preferred route via a user interface in communication with the processing device; and transferring a local preferred route of a second routing table of the plurality of routing tables to the first routing table.

7. The apparatus of claim 6, further comprising: a storage device in communication with the processing device, the instructions further causing the processing device to perform the operation of: storing the plurality of virtual routing tables in the storage device.

8. The apparatus of claim 6 wherein the local preferred route of the second routing table comprises a first local preferred routing parameter value larger than a local preferred routing parameter value of the initial local preferred route.

9. The apparatus of claim 8 wherein a subset of the plurality of edge devices are associated with a metro of the telecommunications network, the subset of the plurality of edge devices receiving the initial local preferred route from a route reflector device.

10. The apparatus of claim 9 wherein the subset of the plurality of edge devices comprises the corresponding edge device and transmitting the updated local first routing table configures the corresponding edge device associated with the first routing table with a local preferred route different than a local preferred route of the remaining edge devices of the subset of the plurality of edge devices of the metro.

11. The apparatus of claim 10 wherein a second edge device of the plurality of edge devices is associated with a second metro of the telecommunications network, the second routing table of the plurality of routing tables associated with the second edge device.

12. A telecommunications network comprises: a plurality of network devices; and a traffic controller comprising: a processing device; a communication port receiving a plurality of routing information from the plurality of network devices, each of the plurality of routing information comprising a local preferred route for a corresponding network device; and a non-transitory computer-readable medium encoded with instructions, when executed by the processing device, cause the processing device to perform the operations of: generating a plurality of virtual routing tables, each of the plurality of virtual routing tables associated with a corresponding network device of the plurality of network devices and comprising the local preferred route for the corresponding network device; updating a first routing table of the plurality of virtual routing tables with an updated local preferred route different than an initial local preferred route of the first routing table; transmitting, via a border gateway protocol session and to the corresponding network device associated with the first routing table, the updated local first routing table; receiving the updated local preferred route via a user interface in communication with the processing device; and transferring a local preferred route of a second routing table of the plurality of routing tables to the first routing table.

13. The telecommunications network of claim 12 wherein the local preferred route of the second routing table comprises a first local preferred routing parameter value larger than a local preferred routing parameter value of the initial local preferred route.

14. The telecommunications network of claim 12 further comprising: a route reflector device providing the initial local preferred route to a subset of the plurality of network devices associated with a metro of the telecommunications network.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fleeman et al. (US 20120218936 A1) – A device may set, a first route in a routing table, advertised using BGP by a first predetermined network, to be a default route for the device. The device may block forwarding of second routes, advertised using BGP, when the second routes do not correspond to the default route.
Raszuk et al. (US 20130322437 A1) – A core network aggregates control information and generates forwarding information at a route controller distinct from each of a plurality of provider edge (PE) routers along the edge of the core network. A network controller generates forwarding state indicative of a next hop router along the edge.
Boutros et al. (US 20170207960 A1) – A network controller identifies a first sign of life for an edge device in a communication network (e.g., when the network controller receives an encapsulated workflow request for the edge device over a control plane of the communication network).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462